NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 25 March 2022 has been entered. Claims 1, 4, 8-12, and 15 have been amended. Claims 2-3, 5, and 14 have been cancelled. No claims have been added. Claims 1, 4, 6-13, and 15 are still pending in this application, with claim 1 being independent.

Allowable Subject Matter
Claims 1, 4, 6-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a lamp for an automobile, comprising: a light source configured to generate and emit light; and a lens array positioned in front of the light source and comprising: a plurality of cells; and a plurality of stepped portions formed at a plurality of boundaries between the plurality of cells, wherein the light from the light source is emitted externally through the lens array in a predetermined beam pattern, wherein the lens array is horizontally divided into a plurality of cell regions which includes: a first cell region positioned at a horizontal center of the lens array and continuously extending along an entire vertical length of the lens array; and a plurality of second cell regions positioned at both horizontal sides of the first cell region and continuously extending along the entire vertical length of the lens array without vertically overlapping the first cell region, wherein the plurality of cells includes: a plurality of first cells positioned in the first cell region, and configured to externally emit a first portion of the light emitted from the light source to form a horizontal center region and a horizontal peripheral region of the predetermined beam pattern; and a plurality of second cells positioned in the second cell regions, and configured to externally emit a second portion of the light emitted from the light source to form the horizontal center region of the predetermined beam pattern, wherein the first cells in the first cell region have front-to-back thicknesses greater than those of the cells in the second cell region, and 2/11Application No.: 17/387,457Attorney Docket No.: 031321-014wherein, in the first cell region, the front-to-back thicknesses of the first cells positioned closer to the horizontal center of the lens array are greater than those of the first cells positioned further from the horizontal center of the lens array.
The closest prior art of record: Jung et al. (US 2017/0144589 A1) and Jin et al. (DE 202018002427 U1), teach or suggest various features of the claimed invention, but fail to teach or suggest, alone or in combination: “…a plurality of first cells positioned in the first cell region, and configured to externally emit a first portion of the light emitted from the light source to form a horizontal center region and a horizontal peripheral region of the predetermined beam pattern; and a plurality of second cells positioned in the second cell regions, and configured to externally emit a second portion of the light emitted from the light source to form the horizontal center region of the predetermined beam pattern…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875